Stephen, J.
at this term delivered the opinion of the court. The suit in the court below was founded upon an award made by certain referees, in virtue of a submission by parol of all matters in difference between the plaintiff and defendant. In the course of the trial the defendant proved, by one of the arbitrators, that one of the matters in controversy between the parties, was the amount of certain dividends, alleged by the defendant to have been received by the plaintiff on bank stock in certain banks in Baltimore, an account of Hannah Stump, while sole, but who afterwards intermarried with the defend*73ant, which he insisted should be credited to him in the award upon the plaintiff’s account, which consisted of Sundry items furnished the said Hannah, by the said Jarrett, before her marriage with the defendant, and of no other items whatever, and that the dividends would have exceeded the amount of the said award; that the arbitrators rejected the matter of the dividends, because no evidence was produced before them, but referred the parties to the hank books in Baltimore, to ascertain the same, where the evidence was to be procured. On the back of the award was the following note or memorandum: “Note. The arbitrators wish it be understood by the parlies, that they have taken no notice whatever of the claim made by Mr. Griffith for credit for dividends said to be received by Mr. Jarrett for bank and insurance stocks.” This endorsement has no date, and is presumed to have been written at the same time the award was made. It is signed by all the referees who signed the award, and was no doubt intended to be a part thereof; and no reason is perceived in point of law why it should not have that effect. Ascribing to it this faculty of explaining the scope and operation of the award, it manifestly results, as a necessary legal consequence, that the award is not good or binding upon the parties. It is deficient in two essential attributes of a valid award. It must not be of parcel only of the things submitted. Kyd on Awards, 171. And it must be final, so as to prevent any future litigation on the subject of the submission. Ibid 208.
This court are of opinion, that the court below erred in their opinions expressed in both bills of exceptions.
JUDGMENT REVERSED.